Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142902 & (111)                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  CHERYL DEBANO-GRIFFIN,                                                                                  Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 142902
                                                                   COA: 282921
                                                                   Lake CC: 05-006469-CZ
  LAKE COUNTY and LAKE COUNTY
  BOARD OF COMMISSIONERS,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 24, 2011 and March 24, 2011 orders of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2011                      _________________________________________
         p0421                                                                Clerk